        Case 3:19-cv-00345-JTR Document 21 Filed 02/08/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


LORA L. ROSENCRANS                                                   PLAINTIFF

V.                          NO. 3:19-CV-00345-JTR

ANDREW SAUL,
Commissioner,
Social Security Administration                                    DEFENDANT


                                     ORDER

      Before the Court is Plaintiff Lora Rosencrans’ Motion for Attorney’s Fees and

Expenses under the Equal Access to Justice Act (“EAJA”). Doc. 18. The motion is

unopposed. Doc. 20.

      Plaintiff’s attorney, Frederick Spencer, requests a total award of $1,854.20

(which sum includes 9.50 attorney hours at an hourly rate of $155; 4.65 paralegal

hours at an hourly rate of $75; and expenses of $32.95).

      The Court concludes that Plaintiff is entitled to an award of attorney’s fees

under the EAJA and that the requested sum is reasonable.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees

pursuant to the EAJA, Doc. 18, is GRANTED.




                                         1
           Case 3:19-cv-00345-JTR Document 21 Filed 02/08/21 Page 2 of 2




       Plaintiff is awarded $1,854.20 in fees under the EAJA.1

       Dated this 8th day of February, 2021.


                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




       1
            Consistent with the Commissioner’s usual procedure in light of Astrue v. Ratliff, 560
U.S. 586 (2010), the check awarding EAJA fees should be made payable to Plaintiff but mailed to
the Plaintiff in care of Plaintiff’s attorney at the attorney’s office.
                                               2
